Title: From Susanna Boylston Adams Clark Treadway to William Smith Shaw, 3 August 1817
From: Treadway, Susanna Boylston Adams Clark
To: Shaw, William Smith


				
					Dear Sir
					Monday Evening ante 3 Aug. 1817
				
				I am afraid you did not understand me yesterday, when I mentioned, Mr Clarks desire of obtaining orders to the Franklin, this fall. he does not wish to join her, untill she arrives at this Port: if Judge Tudor, or yourself, will then mention his request, to Captain Stewart he will feel obliged to you; it is something new for me to play the Courtier, and the office sits awkwardly upon my shoulders; Mr Clarks services, are well known among those of his profession, and I hope his wishes, will meet with success.
				
					S B Adams.
				
				
			